Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to remarks filed on 28 December 2020. Claims 43-45, 47-48, 55-57, 61, 63, 67, 71 and 74-76 are pending and previously presented in the application; and claims 1-42, 46, 49-54, 58-60, 62, 64-66, 68-70 and 72-73 are cancelled.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 43-45, 47-48, 55-57, 61, 63, 67, 71 and 74-75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LG Electronics, “Discussion on eREG/eCCE definition”, 3GPP TSG-RAN WG1 Meeting #69, Prague, Czech Republic, 21st-25th May 2012, R1-122308, hereafter D1 in view of Samsung, “Enhanced PCFICH”, 3GPP TSG RAN WG1 #68bis, Jeju, Korea, March 26-30, 2012, R1-121650, hereafter D3 in view of Renseas Mobile Europe Ltd., “Multiplexing of EPDCCHs within a PRB pair”, 3GPP TSG RAN WG1 Meeting #68, Dresden, Germany, 6th-10th February 2012, R1-120384, hereafter D4.

Regarding claim 43, D1 discloses a communication device, comprising: 
(Section 2.3 discloses various configurations of subframes used by the system and suggests some sort of processing capability is required to map the various signals to resource elements): 
determine which of a plurality of resource elements are available for enhanced physical downlink control channel (ePDCCH) transmission based on whether each of the plurality of resource elements is reserved for transmission of a reference signal (Section 2.3 “the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration. In Table 2, several use cases are shown where these factors are combined together and affect the number of the usable REs in one PRB-pair.”; Table 2 disclosing the number of available REs varying for different combinations of reference signals); and 
determine a configuration of an ePDCCH for a specific terminal from a plurality of ePDCCH configurations (Section 2.1, Proposal 1 “PRB pairs used for ePDCCH should be configured in a UE-specific manner”; Section 2.3 “eCCE(enhanced control channel element) is defined as the basic unit of ePDCCH search space construction; Table 2 disclosing various eCCE configurations of different sizes and numbers per PRB-pair), based on the determination of which of the plurality of resource elements is available for the ePDCCH transmission (Section 2.3 “the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations, and so on. This is because the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration.”;  Table 2 disclosing the number of available REs varying for different combinations of reference signals); each of the plurality of EPDCCH configurations comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 4, Figure 1 and preceding paragraph disclosing “From the viewpoint of transmitting ePDCCH in the frequency domain, two different types of eCCE can be considered; one is the localised eCCE (L-CCE) where an eCCE consists of REs originating from only one PRB pair and the other is the distributed eCCE (D-CCE) where an eCCE are spread over two or more PRB pairs.”), and 
the number of eCCEs in each of the plurality of ePDCCH configurations is different (D1 discusses various configurations of the eCCE throughout the disclosure which are dependent on the system configuration, for example, Section 2.3 discloses “eCCE(enhanced control channel element) is defined as the basic unit of ePDCCH search space construction. More than one eCCEs composes one PRB pair. In [2], we introduced variable size eCCE; the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations, and so on. This is because the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration.”; Table 2 shows 4 eCCEs in subframes with DM-RS only and 3 eCCEs in subframes with DM-RS+CRS(2port)+PDCCH(2symbol)), and
the communication device further comprising transmitting and receiving circuitry configured to communicate with the specific terminal based on the determined configuration of the ePDCCH (Section 2.1 end of first paragraph “Accordingly, fewer RB sets would be configured for the subframes where ePDCCH contains DL assignment only.” The ePDCCH is disclosed as carrying scheduling assignments which inherently informs the UE how to communicate with the base station in the cell; and the enhancement is to “to provide more efficient ICIC for the control channel”; pg. 4 first paragraph disclosing “transmitting ePDCCH”), and
the number of eCCEs in each of the plurality of ePDCCH configurations is different (D1 discusses various configurations of the eCCE throughout the disclosure, for example, Section 2.1 discloses “the number of REs available for ePDCCH transmission varies as the subframe configuration changes”; and “Since PDCCH in MBSFN subframes does not take as many of symbols as PDCCH in non-MBSFN subframes, for MBSFN subframes, fewer RB sets will be sufficient for the transmission of same amount of control information. The same reason can be observed in TDD special subframe where a few OFDM symbols cannot be used for DL transmission and more PRB pairs are needed for ePDCCH search space configuration in order to keep the same number of eCCEs. Another reason is that the number of REs required for ePDCCH transmission varies as subframe configuration changes”).
D1 does not disclose the following; however, D3 discloses package information on the determined configuration of the ePDCCH into a signaling of 2 bits and cause the packaged information to be transmitted to the specific terminal (Section 3.1, Table 1 indicating the number of eCCEs per different sizes of PRB pairs, second to last paragraph pg. 2 disclosing “the E-PCFICH indicates whether the total resources for enhanced CCHs are over one of three (or four) possible configured sets of PRB pairs. As for the PCFICH, the E-PCFICH conveys 2 bits and the same coding and transmission method can apply”; Section 2 Legacy PCFICH discussion and Observation “DL control signaling” It is well known the PCFICH is downlink control signaling; Section 3 disclosing the necessity of an ePCFICH for supporting ePDCCH operation), and a configuration memory configured to store in advance information regarding each of the plurality of ePDCCH configurations (Section 3.1. table 1 and 4th paragraph disclosing “the E-PCFICH indicates whether the total resources for enhanced CCHs are over one of three (or four) possible configured sets of PRB pairs. As for the PCFICH, the E-PCFICH conveys 2 bits and the same coding and transmission method can apply.”; Section 2 Legacy PCFICH discussion and Observation “DL control signaling” It is well known the PCFICH is downlink control signaling; Section 3 disclosing the necessity of an ePCFICH for supporting ePDCCH operation. This suggests the base station has knowledge stored therein of the ePDCCH configurations in order to determine the configured sets of PRB pairs corresponding to the 2 bits signaled over the ePCFICH; Table 1). This also suggests configurations of ePDCCH wherein the number of eCCEs in each of the plurality of ePDCCH configurations is different (e.g. different number of eCCEs for a respective number of different PRB pairs as in Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include ePCFICH signaling as taught by D3 because the teaching lies therein that the ePDCCH will not be able to achieve the required increase in spectral efficiency without the ePCFICH.
 D4 suggests when a number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 120 and less than or equal to 126, each PRB pair is configured to carry 4 eCCEs, and each eCCE includes 30 resource elements, and when the number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 92 and less than or equal to 104, each PRB pair is configured to carry 3 eCCEs, and each eCCE includes 30 resource elements (Section 2, Table 1 disclosing ranges for numbers of REs available for eCCEs and that eCCE size should be in the range of 30-40 and there should be 3-4 eCCEs per PRB pair. for example, with #CRS = 2 and #PDCCH = 1 there is a case when a number of eCCEs is 120 which could be split into 4 eCCEs of size 30, on the other hand with #CRS = 4 and #PDCCH = 3, there exists a case when a number of eCCEs is in the range of 92-104 and D4 indicates an eCCE size of 30 and 3 eCCEs in the PRB pair will provide good efficiency).
It would have been obvious to one of ordinary skill in the art before the date of the invention to utilize the techniques of D4 because D4 indicates there is a need to split the PRB pair into multiple eCCEs (Section 1) and teaches that in order to keep resource efficiency high, eCCE sizes in the range 30-40 similar to the CCE size of PDCCH keep resource efficiency high for UEs in good radio condition and also that designing 4 eCCEs should be considered for all PRB p[airs; however when the number of eCCEs available in a PRB pair is too low, 3 eCCEs per PRB pair also provides good efficiency (Section 2). Further, one of ordinary skill would have been motivated by the disclosure of D4 to try various other ranges and classifications of eCCEs and would have had a reasonable expectation of success when dividing the number of available resource elements into 3 or 4 eCCEs of sizes in the range of 30-40 resource elements per eCCE. 

Regarding claim 44, D1 discloses the communication device according to claim 43, wherein the communication device is a base station, and the communication device further comprises transmitting circuitry configured to transmit, to the specific terminal, the ePDCCH based on the configuration of the ePDCCH (Section 2.1 below table 1 disclosing “Similarly, in case of CA, the amount of control information to be sent varies depending on subframe configuration for each CC. One example is aggregation of different TDD configuration with cross-carrier scheduling on ePDCCH of a cell” implicitly the cell comprises a base station; pg. 4 first paragraph disclosing “transmitting ePDCCH”), and transmit information indicating a mapping way of an eCCE to the one or the more than one PRB pair (pg. 2, “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner by higher layer signaling. This configuration should be able to support changing the set of PRB pairs in a subframe specific manner.”).

Regarding claim 71, D1 discloses the communication device according to claim 44, wherein the processing circuitry is further configured to dynamically determine the configuration of the ePDCCH, and the transmitting circuitry is further configured to transmit a signal informing the configuration of the ePDCCH to the specific terminal (pg. 2, “Proposal 1: PRB pairs used for ePDCCH should be configured in a UE-specific manner by higher layer signaling. This configuration should be able to support changing the set of PRB pairs in a subframe specific manner.”).

Regarding claim 45, D1 discloses the communication device according to claim 43, wherein the processing circuitry is further configured to exclude resource elements occupied by the reference signals from the plurality of resource elements (Section 2.3 disclosing the number of useable REs is limited by the number of REs carrying reference signals, such as DM-RS, CRS, CSI-RS).

Regarding claim 47, D1 discloses the communication device according to claim 43, wherein the processing circuitry is further configured to determine the configuration of the ePDCCH based on a predetermined relationship between each ePDCCH configuration and system configuration (Section 2.1 disclosing various configurations of the system and how they affect the configuration of the ePDCCH).

Regarding claim 48, D1 discloses the communication device according to claim 43, wherein the processing circuitry is further configured to determine a classification of an eCCE in the ePDCCH, a size of the eCCE being different in different classifications (Table 2 disclosing various numbers of and sizes of ePDCCH classified according to the reference signals carried in the PRB-pair).

Regarding claims 55-57, the claims are directed towards the method performed by the apparatus of claims 43-45; therefore, claims 55-57 are rejected on the grounds presented above for claims 43-45.

Regarding claim 61, the claim is directed towards a non-transient computer readable storage medium, comprising machine readable program codes which when being executed on an information processing machine, allow the information processing machine to execute the method in claim 55. It would have been obvious to one of ordinary skill in the art to implement the method as claimed because it is within the skills possessed by one of ordinary skill to implement such techniques as programs stored in computer readable media.
Regarding claim 63, D4 further suggests the communication device according to claim 43, wherein
when a number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to a threshold number, each PRB pair is configured to carry 4 eCCEs, and when the number of the plurality of resource elements available for the ePDCCH transmission is less than the threshold number, each PRB pair is configured to carry 3 eCCEs and the threshold number is 120 (Section 2.2 disclosing the number of eCCEs per PRB pair should be 3 or 4 to provide good efficiency with a size of 30-40 resource elements. This express disclosure suggests the claimed threshold of 120 which can be split into 4 eCCEs of size 30; however, if there are less than 120 resource elements they cannot be divided into 4 eCCEs of size in the range 30-40 resource elements so using three eCCEs is indicated as providing good efficiency while providing a size in the range of 30-40)

Regarding claim 67, the claim is directed towards the method performed by the apparatus of claim 63; therefore, claim 67 is rejected on the grounds presented above for claim 63.

Regarding claim 74, D4 further suggests the communication device according to claim 43, wherein when a number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 128 and less than or equal to 144, each PRB pair is configured to carry 4 eCCEs, and each eCCE includes 32 resource elements, and when the number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 108 and less than or equal to 114, each PRB pair is configured to carry 3 eCCEs, and each eCCE includes 36 resource elements (Section 2, Table 1 disclosing ranges for numbers of REs available for eCCEs and that eCCE size should be in the range of 30-40 and there should be 3-4 eCCEs per PRB pair. for example, with #CRS = 2 and #PDCCH = 0 there is a case when a number of eCCEs is 128 which could be split into 4 eCCEs of size 32, on the other hand with #CRS = 2 and #PDCCH = 2, there exists a case when a number of eCCEs is 108 and D4 which can be split into 3 eCCEs of size 36 while providing good efficiency).

Regarding claim 75, D4 further suggests the communication method according to claim 55, wherein when a number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 128 and less than or equal to 144, each PRB pair is configured to carry 4 eCCEs, and each eCCE includes 32 resource elements, and when the number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 108 and less than or equal to 114, each PRB pair is configured to carry 3 eCCEs, and each eCCE includes 36 resource elements  (Section 2, Table 1 disclosing ranges for numbers of REs available for eCCEs and that eCCE size should be in the range of 30-40 and there should be 3-4 eCCEs per PRB pair. for example, with #CRS = 2 and #PDCCH = 0 there is a case when a number of eCCEs is 128 which could be split into 4 eCCEs of size 32, on the other hand with #CRS = 2 and #PDCCH = 2, there exists a case when a number of eCCEs is 108 and D4 which can be split into 3 eCCEs of size 36 while providing good efficiency).

Claim(s) 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LG Electronics, “Discussion on eREG/eCCE definition”, 3GPP TSG-RAM WG1 Meeting #69, Prague, Czech Republic, 21st-25th May 2012, R1-122308, hereafter D1 in view of Samsung, “Enhanced PCFICH”, 3GPP TSG RAN WG1 #68bis, Jeju, Korea, March 26-30, 2012, R1-121650, hereafter D3 in view of Huawei et al., “eCCE definition for ePDCCH”, 3GPP TSG RAN WG1 Meeting #69, Prague, Czech Republic, May 21-25, 2012, R1-121963, hereafter D5.

Regarding claim 76, D1 discloses a communication device, comprising: 
processing circuitry configured to (Section 2.3 discloses various configurations of subframes used by the system and suggests some sort of processing capability is required to map the various signals to resource elements): 
determine which of a plurality of resource elements are available for enhanced physical downlink control channel (ePDCCH) transmission based on whether each of the plurality of resource elements is reserved for transmission of a reference signal (Section 2.3 “the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration. In Table 2, several use cases are shown where these factors are combined together and affect the number of the usable REs in one PRB-pair.”; Table 2 disclosing the number of available REs varying for different combinations of reference signals); and 
determine a configuration of an ePDCCH for a specific terminal from a plurality of ePDCCH configurations (Section 2.1, Proposal 1 “PRB pairs used for ePDCCH should be configured in a UE-specific manner”; Section 2.3 “eCCE(enhanced control channel element) is defined as the basic unit of ePDCCH search space construction; Table 2 disclosing various eCCE configurations of different sizes and numbers per PRB-pair), based on the determination of which of the plurality of resource elements is available for the ePDCCH transmission (Section 2.3 “the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations, and so on. This is because the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration.”;  Table 2 disclosing the number of available REs varying for different combinations of reference signals); each of the plurality of EPDCCH configurations comprises a number of enhanced control channel elements (eCCEs) mapped to one physical resource block (PRB) pair in a localized way or more than one PRB pair in a distributed way (pg. 4, Figure 1 and preceding paragraph disclosing “From the viewpoint of transmitting ePDCCH in the frequency domain, two different types of eCCE can be considered; one is the localised eCCE (L-CCE) where an eCCE consists of REs originating from only one PRB pair and the other is the distributed eCCE (D-CCE) where an eCCE are spread over two or more PRB pairs.”), and 
the number of eCCEs in each of the plurality of ePDCCH configurations is different (D1 discusses various configurations of the eCCE throughout the disclosure which are dependent on the system configuration, for example, Section 2.3 discloses “eCCE(enhanced control channel element) is defined as the basic unit of ePDCCH search space construction. More than one eCCEs composes one PRB pair. In [2], we introduced variable size eCCE; the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations, and so on. This is because the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration.”; Table 2 shows 4 eCCEs in subframes with DM-RS only and 3 eCCEs in subframes with DM-RS+CRS(2port)+PDCCH(2symbol)), and
the communication device further comprising transmitting and receiving circuitry configured to communicate with the specific terminal based on the determined configuration of the ePDCCH (Section 2.1 end of first paragraph “Accordingly, fewer RB sets would be configured for the subframes where ePDCCH contains DL assignment only.” The ePDCCH is disclosed as carrying scheduling assignments which inherently informs the UE how to communicate with the base station in the cell; and the enhancement is to “to provide more efficient ICIC for the control channel”; pg. 4 first paragraph disclosing “transmitting ePDCCH”), and
the number of eCCEs in each of the plurality of ePDCCH configurations is different (D1 discusses various configurations of the eCCE throughout the disclosure, for example, Section 2.1 discloses “the number of REs available for ePDCCH transmission varies as the subframe configuration changes”; and “Since PDCCH in MBSFN subframes does not take as many of symbols as PDCCH in non-MBSFN subframes, for MBSFN subframes, fewer RB sets will be sufficient for the transmission of same amount of control information. The same reason can be observed in TDD special subframe where a few OFDM symbols cannot be used for DL transmission and more PRB pairs are needed for ePDCCH search space configuration in order to keep the same number of eCCEs. Another reason is that the number of REs required for ePDCCH transmission varies as subframe configuration changes”).
D1 does not disclose the following; however, D3 discloses package information on the determined configuration of the ePDCCH into a signaling of 2 bits and cause the packaged information to be transmitted to the specific terminal (Section 3.1, Table 1 indicating the number of eCCEs per different sizes of PRB pairs, second to last paragraph pg. 2 disclosing “the E-PCFICH indicates whether the total resources for enhanced CCHs are over one of three (or four) possible configured sets of PRB pairs. As for the PCFICH, the E-PCFICH conveys 2 bits and the same coding and transmission method can apply”; Section 2 Legacy PCFICH discussion and Observation “DL control signaling” It is well known the PCFICH is downlink control signaling; Section 3 disclosing the necessity of an ePCFICH for supporting ePDCCH operation), and a configuration memory configured to store in advance information regarding each of the plurality of ePDCCH configurations (Section 3.1. table 1 and 4th paragraph disclosing “the E-PCFICH indicates whether the total resources for enhanced CCHs are over one of three (or four) possible configured sets of PRB pairs. As for the PCFICH, the E-PCFICH conveys 2 bits and the same coding and transmission method can apply.”; Section 2 Legacy PCFICH discussion and Observation “DL control signaling” It is well known the PCFICH is downlink control signaling; Section 3 disclosing the necessity of an ePCFICH for supporting ePDCCH operation. This suggests the base station has knowledge stored therein of the ePDCCH configurations in order to determine the configured sets of PRB pairs corresponding to the 2 bits signaled over the ePCFICH; Table 1). This also suggests configurations of ePDCCH wherein the number of eCCEs in each of the plurality of ePDCCH configurations is different (e.g. different number of eCCEs for a respective number of different PRB pairs as in Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include ePCFICH signaling as taught by D3 because the teaching lies therein that the ePDCCH will not be able to achieve the required increase in spectral efficiency without the ePCFICH.
D5 discloses when a number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 136 and less than or equal to 152, each PRB pair is configured to carry 4 eCCEs, and each eCCE includes 34 resource elements, when the number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 128 and less than or equal to 134, each PRB pair is configured to carry 4 eCCEs, and each eCCE includes 32 resource elements, when the number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 122 and less than or equal to 116, each PRB pair is configured to carry 3 eCCEs, and each eCCE includes 38 resource elements, and when the number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 100 and less than or equal to 112, each PRB pair is configured to carry 3 eCCEs, and each eCCE includes 33 resource elements (Section 2.2 disclosing equations for determining the number of eCCEs and resource elements; Table 2, for example a number of available resource elements equal to 136 should be divided into 4 eCCEs according to the equation which results in 34 resource elements per eCCE; a number of available resource elements equal to 128 should be divided into 4 eCCEs according to the equation which results in 32 resource elements per eCCE; a number of available resource elements equal to 116 should be split into 3 eCCEs according to the equation which results in 38 resource elements per eCCE;  a number of available resource elements equal to 100 should be split into 3 eCCEs according to the equation which results in 33 resource elements per eCCE).
It would have been obvious to one of ordinary skill in the art before the date of the invention to utilize the classifications disclosed by D5 to determine the number of eCCEs in a PRB pair and the corresponding number of resource elements per eCCE because D5 indicates this approach is simple and straightforward solution (Section 2.2) to the problems under consideration mapping the ePDCCH in the presence of other signals and how to define the eCCE (Section 1).

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reference of record LG Electronics, “Discussion on eREG/eCCE definition”, 3GPP TSG-RAN WG1 Meeting #69, Prague, Czech Republic, 21st-25th May 2012, R1-122308, hereafter D1 “and when the number of the plurality of recourse elements available for the ePDCCH transmission is less than 120, each PRB pair is configured to carry 3 eCCEs.” (emphasis original)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In arguing against the rejection of claim 43, applicant provides misleading statements regarding “R1-120257” being “silent” with respect to certain features. Examiner has not cited “R1-120257” in the grounds of rejection of claim 43.
Applicant’s remarks (last paragraph pg. 4) highlights certain features of Renseas Mobile Europe Ltd., “Multiplexing of EPDCCHs within a PRB pair”, 3GPP TSG RAN WG1 Meeting #68, Dresden, Germany, 6th-10th February 2012, R1-120384, hereafter D4, which also disclose features of claim 43 such as “determine which of a plurality of resource elements are available for enhanced physical downlink control channel (ePDCCH) transmission based on whether each of the plurality of resource elements is reserved for transmission of a reference signal; determine a configuration of an ePDCCH for a specific terminal from a plurality of ePDCCH configurations, based on the determination of which of the plurality of resource elements is available for the ePDCCH transmission.”
Applicant admits that D4 discloses “ two "possible approach[es]" for the number of eCCEs in the PRB pair (emphasis added): "One possible approach is that the PRB pair contains always four eCCEs." The second approach is that: "Three eCCEs per PRB pair could on the other hand also provide good efficiency."” (remarks pg. 5) Applicant’s remarks ignore the fact, as indicated in the grounds of rejection of claim 43, that D1 discloses various configurations of the eCCE throughout the disclosure which are dependent on the system configuration, for example, Section 2.3 discloses “eCCE(enhanced control channel element) is defined as the basic unit of ePDCCH search space construction. More than one eCCEs composes one PRB pair. In [2], we introduced variable size eCCE; the number of eCCEs contained in a single PRB pair is variable depending on the subframe configuration such as the number of CRS REs, CSI-RS REs or special subframe configurations, and so on. This is because the number of usable REs for ePDCCH resource in a PRB-pair is determined according to the given subframe configuration.”; Table 2 shows 4 eCCEs in subframes with DM-RS only and 3 eCCEs in subframes with DM-RS+CRS(2port)+PDCCH(2symbol). 
In response to applicant's argument that D4 (R1-120384) fails to disclose certain features (see remarks pg. 5 second paragraph), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The number of resource elements (REs) available in a physical resource block (PRB) pair based on system configurations taking into consideration the number of CRS ports, number of PDCCH symbols and the number of DM-RS resource elements is an inherent feature in the art. The claims recite specific numbers of available resource elements which are known to one of ordinary skill in the art based on the system configurations inherent in the art. D4 is relied upon to show these specific numbers of resource elements are not novel and constrained by particular system configurations as discussed in Section 2 and set forth in Table 1. Further, D4 proposes the number of resource elements in an enhanced control channel element (eCCE) should be of the order of 30-40 resource elements and further proposes the number of eCCEs in a PRB pair should be 3-4. D4 provides guidance to one of ordinary skill in the art for determining the size and number of eCCEs per PRB pair and provides a breakdown of the number of eCCEs available in different system configurations. As such, based on the express disclosure in D4 of 3-4 eCCEs per PRB pair of size 30-40 REs and the inherent number of REs available for ePDCCH in a PRB pair for the given system configurations laid out in D4, one of ordinary skill in the art would be sufficiently informed to arrive at the claimed invention by dividing 120 REs into 4 eCCEs of size 30 based on the guidance of D4. It is noted that 120 is both greater than or equal to 120 and less than or equal to 126; thus, the guidance of D4 suggests an approach that satisfies the claim feature, “when a number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 120 and less than or equal to 126, each PRB pair is configured to carry 4 eCCEs, and each eCCE includes 30 resource elements”.
Likewise, with respect to the claim feature, “when the number of the plurality of resource elements available for the ePDCCH transmission is greater than or equal to 92 and less than or equal to 104, each PRB pair is configured to carry 3 eCCEs, and each eCCE includes 30 resource elements”, it is inherent in the art that certain system configurations limit the number of available REs for ePDCCH to a case where there are 92 REs available in a PRB pair and again, based on the proposals in D4 to  the number of resource elements in an enhanced control channel element (eCCE) should be of the order of 30-40 resource elements and further proposes the number of eCCEs in a PRB pair should be 3-4, one of ordinary skill in the art would find the suggestion to divide the PRB pair into 3 eCCEs of which a size 30 with a reasonable expectation of success. For these reasons, examiner is not persuaded by applicant’s remarks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461